Examiner’s Amendment
An informal examiner’s amendment to the record appears below to correct obvious informalities in the claims. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
In the claims:
Claim 1, lines 9-10, the recitation of “wherein the metal cavity is a cylinder or a rectangular parallelepiped of equal length and width,” has been remove since such recitation is redundant (see lines 10-11).
Claim 1, line 10, “when the metal cavity is” has been rewritten to --wherein the metal cavity is-- to provide a more proper description.
Claim 2, line 6, “disposed don opposite sides” has been rewritten to --disposed on opposite  sides-- to correct a typographical error.  
Claim 3 has been cancel since it is redundant (see claim 1, lines 10-11).
Claim 6, line 1, “The dual-Channel” has been rewritten to --The dual-channel-- to correct a grammatical error. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claim 1 is allowable over the prior art since it has been amended to include the indicated allowable subject matter of previously presented claim 5 (see office action mailed on 6/18/2021). Thus the applicants claimed invention has been determined to be novel and non-obvious. By virtue of dependency from claim 1, claims 2 and 6-9 have also been determined to be novel and non-obvious.

Claim 10 is allowable over the prior art since it includes the indicated allowable subject matter of claim 2 (see office action mailed on 6/18/2021). Thus the applicants claimed invention has been determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843   

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843